NO. 07-11-00164-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

MAY
13, 2011
 

 
IN RE JAY GID BRYAN, RELATOR

 

 
 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Relator Jay Gid
Bryan, appearing pro se, filed a
petition for writ of mandamus on April 18, 2011.  He did not pay the required filing fee, nor
did he file an affidavit of indigence.  See Tex. R. App. P. 5 (unless excused by
law, filing fee in civil case due when item presented for filing); 20.1
(procedure for indigent in civil cases). 
By letter of April 19, 2011, we advised relator
that “the filing fee in the amount of $125.00 did not accompany the captioned
original proceeding.  Unless the filing
fee is paid by Friday, April 29, 2011, this proceeding will be subject to
dismissal.  See Tex. R. App. P. 5.”  On
April 27, relator filed a motion requesting an
additional five days to pay the filing fee. 
Nevertheless, as of this date, we have not received the filing fee.  
            Accordingly,
we dismiss relator’s petition.  See
Tex. R. App. P. 5, 42.3(c).  Relator’s motion for additional time is dismissed as moot.
Per Curiam